 

[image_007.jpg]

 

December 18, 2013

 

Amir Farrokh Heshmatpour

President and CFO

AFH Acquisition XI, Inc.

9595 Wilshire Blvd., Suite 700,

Beverly Hills. CA 90212

 

Michael Schuler

Chief Executive Officer

Bone Biologics, Inc.

100 Rancho Road, Suite 7

Thousand Oaks, CA 91362

 

RE: Placement Agent Agreement for the Private Placement of Securities

 

Dear Messrs. Heshmatpour & Schuler:

 

This letter confirms our agreement that AFH Acquisition X, Inc., a company
incorporated in the State of California and Bone Biologics, Inc., a company
incorporated in California, with corporate headquarters at the address stated
above (together collectively with its affiliates and subsidiaries, the “Company”
or “Bone Bio”) has engaged Forefront Capital Markets, LLC, a Delaware limited
liability company, headquartered at 590 Madison Ave, 34th FI, New York, NY 10022
(together with its affiliates and subsidiaries, “Forefront” or the “Placement
Agent”) to act as the Company’s exclusive Placement Agent in connection with the
proposed private placement offering in the minimum amount of $2.5 million gross
(the “Minimum Amount”) and maximum amount of $5.0 million gross with a 15%
overallotment option) (the “Private Placement Offering”) and subsequent private
investment in public enterprise offering of a minimum of $4 million gross and a
maximum of $8 million gross (the “PIPE Offering”), at a pre-money valuation of
the Company currently contemplated to be approximately $25 million pre private
placement and $40 million pre PIPE (collectively the “Offerings”) of equity,
debt or equity-linked securities (the “Securities”) of the Company. The
Placement Agent shall be provided with a 15% over-allotment option for each of
the Offerings. The terms of the Securities and the gross proceeds of such
Offerings will be substantially negotiated between the Placement Agent and the
Company with one or more accredited investors (described below).

 

Placement Agent acknowledges and agrees that closing of the Private Placement
Offering is contingent upon the consummation of a reverse merger or other
business combination (the “Business Combination”) with Bone Bio. and AFH
Acquisition X, Inc. have executed a non-binding letter of intent and cannot
provide any assurance that the Business Combination will be consummated. All
funds from subscribers to the Private Placement Offering shall be deposited with
a third-party escrow agent and returned to subscribers in the event that the
Business Combination is not consummated.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 2

 

Upon your acceptance of this engagement letter indicated by your signature
below. (the “Agreement”) this Agreement will confirm the terms of the engagement
between the Placement Agent and the Company.

 

1. Appointment.

 

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains the Placement Agent to act as the Company’s exclusive Placement Agent in
connection with the Offerings for a period of 90 days from the date hereof for
the Private Placement Offering (the “Initial Exclusivity Period”). The Placement
Agent shall be entitled to appoint a co-lead placement agent or book runner upon
the mutual consent of the Company. In the event that the Minimum Amount is
raised within the 90 day period, the Initial Exclusivity Period shall be
extended to 12 months and the Placement Agent shall be granted a right of first
refusal in accordance with Section 5 of this Agreement. As Placement Agent,
Forefront will advise and assist the Company in issuing the Securities to one or
more accredited investors, as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (“Investors”). The Company retains
the right to determine all of the terms and conditions of the Offerings and to
accept or reject any proposals submitted to it in its sole and absolute
discretion.

 

(b) During the Term of this Agreement (as such term is hereinafter defined),
neither the Company nor any of its subsidiaries will, directly or indirectly,
solicit or otherwise encourage the submission of any proposal or offer
(“Investment Proposal”) from any person or entity relating to any issuance of
the Company’s or any of its subsidiaries’ Securities or participate in any
discussions regarding an Investment Proposal with the exception of exclusions
noted on Exhibit B. The term “Investment Proposal” shall not include any
commercial banking loans to the Company.

 

2. Information.

 

(a) The Company recognizes that, in completing its engagement hereunder, the
Placement Agent will be using and relying on publicly available information and
on data, material and other information furnished to Placement Agent by the
Company or their respective affiliates and agents. The Company will cooperate
with the Placement Agent and furnish, and cause to be furnished, to the
Placement Agent, any and all information and data concerning the Company, their
respective subsidiaries and the Offerings that the Placement Agent deems
appropriate, including, without limitation, the Company’s acquisition plans and
plans for raising capital or additional financing that is reasonably requested
by the Placement Agent (the “Information”), which may include a private
placement memorandum, if any (the “Private Placement Materials”). Any
Information and Private Placement Materials forwarded to prospective Investors
will be in a form acceptable to the Placement Agent and its counsel. The Company
represents and warrants that all Information and Private Placement Materials,
including, but not limited to, the Company’s financial statements, will be
complete and correct in all material respects and will not to the best of their
knowledge contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make such statements therein not misleading.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 3

 

(b) It is further agreed that the Placement Agent gill conduct a due diligence
investigation of the Company and the Company will reasonably cooperate with such
investigation as a condition or the Placement Agent’s obligations hereunder. The
Company recognizes and confirms that the Placement Agent: (i) will use and rely
primarily on the Information, the Private Placement Materials and information
available From generally recognized public sources in performing the services
contemplated by this letter without having independently verified the same; (ii)
is authorized as the Placement Agent to transmit to any prospective investors
information or a copy or copies of the Private Placement Materials, forms of
subscription documents and any other legal documentation supplied to the
Placement Agent for transmission to any prospective investors by or on behalf of
the Company or by any of the Company’s officers, representatives or agents, in
connection with the performance of the Placement Agent’s services hereunder or
any transaction contemplated hereby; (iii) does not assume responsibility for
the accuracy or completeness of the Information or the Private Placement
Materials and such other information, if any provided to the Investors; (iv)
will not make an appraisal of any assets of the Company; and (v) retains the
right to continue to perform due diligence of the Company, their respective
businesses, officers and directors during the term of the Agreement.

 

(c) Until the date that is two years from the termination of this agreement, the
Placement Agent will keep all information obtained from the Company confidential
except information that: (i) is in the public domain as of the date hereof or
hereafter enters the public domain without a breach by the Placement Agent, (ii)
was known or became known by the Placement Agent prior to the Company’s
disclosure thereof to the Placement Agent, (iii) becomes known to the Placement
Agent from a source other than the Company, and other than by the breach of an
obligation of confidentiality owed to the Company, (iv) is disclosed by the
Company to a third party without restrictions on its disclosure, (v) is
independently developed by the Placement Agent or (vi) is required to be
disclosed by the Placement Agent or its officers, directors, employees, agents,
attorneys and to its other advisors and financial sources, pursuant to any order
of a court of competent jurisdiction, industry or regulatory authority or other
governmental body or as may otherwise be required by law.

 

(d) The Company recognizes that in order for the Placement Agent to perform
properly its obligations in a professional manner, the Company will keep the
Placement Agent informed of and, to the extent practicable, permit the Placement
Agent to participate in meetings and discussions between the Company and any
third party relating to the matters covered by the terms of the Placement
Agent’s engagement. If at any time during the course of the Placement Agent’s
engagement, the Company becomes aware of any material change in any of the
information previously furnished to the Placement Agent, it will promptly advise
the Placement Agent of such change.

 

3. Compensation. As compensation For the services rendered hereunder, the
Company agrees to the following:

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 4

 

(a) The Company agrees to pay the Placement Agent a cash fee payable upon each
closing of the Offerings (the “Placement Fee”) contemplated by this Agreement
(“Closing”) equal to 8.0% of the gross proceeds received by the Company at each
Closing.

 

(b) The Company shall deliver to the Placement Agent and/or its designees a
warrant to purchase shares of the Company’s common stock (the “Agent Warrant”)
equal to 8.0% of the Company’s common stock underlying the Securities issued in
the Offerings. Such Agent Warrant will be issued at each Closing and shall
provide, among other things, that the Agent Warrant shall: (i) be exercisable at
the price of the Securities (or the exercise price of the Securities) issued to
the Investors in the Offering, (ii) expire five (5) years from the date of
issuance, (iii) include customary registration rights, including the
registration rights provided to the Investors, (iv) contain provisions for
cashless exercise and (v) include such other terms that are normal and customary
for warrants of this type. In addition, upon the exercise of any common stock
purchase warrants that the Company issues to investors in the Offerings, the
Company agrees to pay the Placement Agent a warrant solicitation fee in an
amount equal to 5% of the gross funds received by the Company from investors
exercising such warrants. The warrant solicitation fee shall be paid at the time
the Warrants are exercised by such investors.

 

(c) Notwithstanding Sections 3(a) and (b), the Placement Agent shall only be
entitled to receive a Placement Fee of 4.0% and Agent Warrant of 4.0%
(collectively, the “Management Fee”) on the gross proceeds from investors
introduced to the Company by either AFH Holdings and Advisory, LLC, Bone Bio or
their respective officers and directors as set forth on Exhibit B hereto as may
be amended by the Company. Bone Bio or AFH from time to time or as provided to
Placement Agent directly by AFH Holdings and Advisory, LLC.

 

(d) The Company agrees to pay the Placement Agent a cash fee equal to 3.0% of
the gross proceeds received by the Company from any financing of non-convertible
debt securities without any other equity linked securities issued in such
offering (“Debt Placement Fee”) during the Initial Exclusivity Period and
applicable periods in accordance with Section 1 of the Agreement, provided,
however, that Placement Agent shall not be entitled to the Debt Placement Fee on
any amounts received by the Company directly from Amir Heshmatpour or any
Officer or member of the Board of Directors of the Company to include the
MusculoSkeletal Transplant Foundation.

 

(e) The Company agrees to issue the Placement Agent and/or its designees a
warrant (the “Advisory Warrants”) to purchase shares of the Company’s common
stock (the “Common Stock”) equal to 2.0% of the Company’s post-merger and
financing fully diluted shares outstanding immediately prior to the Closing in
the event this Agreement is still in effect and a Closing occurs and the reverse
merger is consummated within 120 days of the date hereof. Such Advisory Warrant
will become due and payable and be issued at the initial Closing immediately
prior to the consummation of the reverse merger and shall provide, among other
things, that the Advisory Warrant shall: (i) be exercisable at $0.01 per share
(ii) expire five (5) years from the date of issuance, (iii) include customary
registration rights, including the registration rights provided to the
Investors, (iv) contain provisions for cashless exercise and (v) include such
other terms that are normal and customary for warrants of this type.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 5

 

(f) The Company will reimburse the Placement Agent in a timely manner, no later
than net 30 clays after presentation of support for all expenses relating to the
Offerings, including, but not limited to, printing, road show, background
checks, travel and entertainment and other related expenses to the Offering as
well as the legal fees incurred by the Placement Agent in connection with the
Offering, provided, however, that (i) any single expense item in excess of $500
(other than legal expenses) and (ii) all expenses in excess of $1,000 in any one
month must be approved in advance by the Company, and provided further, that the
Company’s Placement Agent reimbursement obligation for legal expenses of the
Placement Agent shall not exceed $15,000 unless approved in advance by the
Company and shall be paid. Such reimbursements shall be made promptly (but in no
event more than 30 days after submission of those expenses to the Company) upon
submission by the Placement Agent.

 

(g) If the Company pays the Placement Agent via bank wire for any of the fees
and reimbursed expenses described in all of this Section 3 Compensation, then
all bank wiring fees will be incurred by the Company.

 

(h) Placement Agent agrees that in the event that the Business Combination is
not consummated, Placement Agent shall not the entitled to receive the Placement
Agent Fee, Agent Warrant, Advisory Warrant or any other compensation.

 

4. Term of Engagement.

 

(a) This Agreement will remain in effect until the 90 day anniversary[1] from
the date of this Agreement after which either party shall have the right to
terminate the Agreement on 30 days prior written notice to the other party,
unless the Minimum Amount has been raised prior to the 90 day anniversary, in
which event the Agreement will remain in effect until the 6 month anniversary
from the date of this Agreement (the ’’Termination Date”). The period of time
during which this Agreement remains in effect is referred to herein from time to
time as the “Term”. The Placement Agent will continuously provide the Company
with a list of Investors who were introduced by the Placement Agent. If within
12 months after the Termination Date, the Company completes any public or
private financing of any Securities (other than the exercise by any person or
entity of any options, warrants or other convertible securities other than the
warrants issued pursuant to this Agreement) with any of the Investors who the
Placement Agent introduced the Offerings as set forth on the list described
above, excluding investors introduced to the Company by Bone Bio or AFH as set
forth on Exhibit B hereto as may be amended by the Company or AFH from time to
time, the Company will pay to The Placement Agent upon the closing of such
financing the compensation set forth in all of Section 3 Compensation as a
“Source Fee”.

 

(b) Notwithstanding anything herein to the contrary, subject to the 12 months
limitation described in Section 4(a) above, the obligation to pay the
compensation and expenses described in Section 3, this Section 4, Sections 5, 7
and 9-18, and all of Exhibit A attached (the terms of which are incorporated by
reference hereto), will survive any termination or expiration of this Agreement.
The termination of this Agreement shall not affect the Company’s obligation to
pay fees to the extent provided for in Section 3 herein and shall not affect the
Company’s obligation to reimburse the expenses accruing prior to such
termination to the extent provided for herein.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 6

 

5. Right of Participation. In the event of Closing the Minimum Amount of the
Private Placement Offering within the Initial Exclusivity Period of 90 days, the
Placement Agent shall be granted the right of first refusal to act as the lead
underwriter, placement agent or mergers and acquisition advisor, as the case may
be, in the public or private offering by the Company or business combination of
the Company (or any of its subsidiaries) within the 12 months following the
latest Closing Date and with a minimum of 50% of the Securities placed and 50%
of the underwriting, management, advisory or placement agent fees, provided,
however, that the Placement Agent shall only be entitled to receive the
Management Fee on the gross proceeds received by the Company at each Closing
from investors introduced to the Company by either AFH Holdings and Advisory,
LLC, Bone Bio or their respective officers and directors as set forth on Exhibit
B hereto as may be amended by the Company, Bone Bio or AFH from time to time.

 

6. Certain Placement Procedures. The Company and the Placement Agent each
represents to the other that it has not taken and it will not take any action,
directly or indirectly, so as to cause the Offering to fail to be entitled to
rely upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Act”). In effecting the Offering, the
Company and the Placement Agent each agrees to comply in all material respects
with applicable provisions of the Act and any regulations thereunder and any
applicable state laws and requirements. The Company agrees that an
representations and warranties made by it to any investor in the Offering shall
be deemed also to be made to the Placement Agent for its benefit. The Company
agrees that it shall cause any opinion of its counsel delivered to any Investors
in the Offering also to be addressed and delivered to the Placement Agent.

 

7. Indemnification. The Company agrees to indemnify the Placement Agent in
accordance with the indemnification and other provisions attached to the
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
or the Agreement.

 

8. Other Activities. The Company acknowledges that The Placement Agent has been,
and may in the future be, engaged to provide services as an underwriter,
placement agent, finder, advisor and investment banker to other companies in the
industry in which the Company is involved. Subject to the confidentiality
provisions of The Placement Agent contained in Section 2 hereof, the Company
acknowledges and agrees that nothing contained in this Agreement shall limit or
restrict the right of The Placement Agent or of any member, manager, officer,
employee, agent or representative of The Placement Agent, to be a member,
manager, partner, officer, director, employee, agent or representative of,
investor in, or to engage in, any other business, whether or not of a similar
nature to the Company’s business, nor to limit or restrict the right of The
Placement Agent to render services or any kind to and other corporation, firm,
individual or association; provided that The Placement Agent and any of its
member, manager, officer, employee, agent or representative shall not use the
Information to the detriment of the Company.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 7

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement will be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York. The Company, Bone Bio
and The Placement Agent each (i) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted exclusively in
the New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (ii) waives any objection
to the venue of any such suit, action or proceeding, and the right to assert
that such forum is an inconvenient forum, and (iii) irrevocably consents to the
jurisdiction of the New York State Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding. Each of the Company, Bone Bio and The Placement
Agent further agrees to accept and acknowledge service of any and all process
that may be served in and such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agree that service of process upon it
mailed by certified mail to its address shall be deemed in every respect
effective service of process in any such suit, action or proceeding. The parties
hereby expressly waive all rights to trial by jury in any suit, action or
proceeding arising under this Agreement.

 

10. Securities Law Compliance. The Company, at its own expense, will use its
best efforts to obtain any registration or qualification required to sell and
Securities under the Blue Sky laws of any applicable State or U.S. Territory
jurisdictions as well as any foreign jurisdiction.

 

11. Representations and Warranties. The Company, Bone Bio and The Placement
Agent each respectively represent and warrant that: (a) it has full right, power
and authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms; and (c) the execution and delivery or this Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) such party’s certificate of incorporation or
by-laws or (ii) any agreement to which such party is a party or by which any of
its property or assets is bound.

 

12. Parties; Assignment; Independent Contractor. This Agreement has been and is
made solely for the benefit of the Placement Agent, Bone Bio and the Company and
each of the persons, agents, employees, officers, directors and controlling
persons referred to in Exhibit A and their respective heirs, executors, personal
representatives, successors and assigns, and nothing contained in this Agreement
will confer any rights upon, nor will this Agreement be construed to create any
rights in, any person who is not party to such Agreement, other than as set
forth in this paragraph. The rights and obligations of either party under this
Agreement may not be assigned without the prior written consent of the other
party hereto and any other purported assignment will be null and void. The
Placement Agent has been retained under this Agreement as an independent
contractor, and it is understood and agreed that this Agreement does not create
a fiduciary relationship between The Placement Agent and the Company or their
respective Boards of Directors. The Placement Agent shall not be considered to
be the agent of the Company or Bone Bio for any purpose whatsoever and The
Placement Agent is not granted any right or authority to assume or create any
obligation or liability, express or implied, on the Company’s or Bone Bio’s
behalf, or to bind the Company or Bone Bio in any manner whatsoever.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 8

 

 

13. Validity. In case any term of this Agreement will be held invalid, illegal
or unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

 

14. Counterparts. This Agreement may be executed in counterparts and each of
such counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

 

15. Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.

 

16. Notices. All notices will be in writing and will be effective when delivered
in person or by courier or sent registered mail and confirmed by the other party
by email or registered mail to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To Forefront:   David Wasitowski     Forefront Capital Markets, LLC     590
Madison Ave, 34th Floor     New York, NY 10022     Phone: 212-607-8150       To
Bone Biologics:   Michael Schuler     Chief Executive Officer     Bone
Biologics, Inc.     100 Rancho Road, Suite 7     Thousand Oaks, CA 91362    
Phone: 818-324-2742           With a copy to:     Ann Lawrence     DLA Piper LLP
US     550 South Hope Street     Los Angeles, CA 90071    
Ann.lawrence@dlapiper.com     Phone: 213-330-7755       To AFH:   Amir Farrokh
Heshmatpour   AFH Acquisitions X, Inc.    9595 Wilshire Blvd., Suite 700,  
Beverly Hills, CA 90212   Phone: 310-492-9898

 



 

Bone Biologics, Inc.
Placement Agent AgreementPage 9

 

17. Commercially Reasonable Best Efforts Engagement. The Company acknowledges
and agrees that the Placement Agent will use its -commercially reasonable best
efforts” in connection with the Offering and that this Agreement does not
constitute a commitment by the Placement Agent to purchase the Securities or
introduce the Company to Investors. The Placement Agent will in its sole
discretion determine the reasonableness of its efforts and is under no
obligation to perform at any level other than what it deems reasonable. It is
expressly understood and acknowledged that The Placement Agent’s engagement for
the Offering does not constitute any commitment, express or implied, on the part
of The Placement Agent or of any of its affiliates to purchase or place the
Company’s securities or to provide any type of financing.

 

18. Press Announcements. The Company agrees that the Placement Agent shall have
the right at its own expense to place information and advertisements describing
The Placement Agent’s services to the Company hereunder in the Placement Agent’s
various marketing materials and website as well as financial trade publications
and/ or newspapers and journals, provided that Placement Agent shall submit a
copy of any such advertisement to the Company for approval, such approval not to
be unreasonably withheld, conditioned or delayed.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 10

 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and return it to us.
We look forward to working with you and your management team.

 

  Very truly yours,       Forefront Capital Markets, LLC         By: /s/ Francis
J. Argenziano     Francis J. Argenziano     Senior Managing Director, Investment
Banking         By: /s/ David Wasitowski     David Wasitowski     President &
CFO

 

Agreed to and accepted to as of the date first appearing above: Bone Biologics,
Inc.

 

By: /s/ Michael Schuler     Michael Schuler     Chief Executive Officer        
AFH Acquisition X, Inc.         By: /s/ Amir F. Heshmatpour     Amir F.
Heshmatpour     President and Chief Financial Officer  

 

[Signature Page to the Agreement; Exhibit A — Indemnification Provisions and
Exhibit B -Excluded Investors follows]

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 11

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless the Placement Agent and each
of the other Indemnified Parties (as hereinafter defined) from and against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursuing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with, the
Placement Agent’s acting for the Company, including, without limitation, any act
or omission by the Placement Agent in connection with its acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and Placement Agent to which these indemnification provisions are
attached and form a part, any breach by the Company of any representation,
warranty, covenant or agreement contained in the Agreement (or in any
instrument, document or agreement relating thereto, including any agency
agreement), or the enforcement by Placement Agent of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or reckless or willful misconduct of the Indemnified Party
seeking indemnification hereunder. The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the engagement of
Placement Agent by the Company or for any other reason, except to the extent
that any such liability is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Party’s gross negligence or reckless or willful
misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness (within 7 business days): provided, however,
that any failure by an Indemnified Party to notify the Company shall not relieve
the Company from its obligations hereunder. An Indemnified Party shall have the
right to retain counsel of its own choice to represent it, and the fees,
expenses and disbursements of such counsel for the Indemnified parties shall be
borne by the Company. Any such counsel shall, to the extent consistent with its
professional responsibilities, cooperate with the Company and any counsel
designated by the Company. The Company shall be liable for any settlement of any
claim against any Indemnified Party made with the Company’s written consent. The
Company shall not, without the prior written consent or the Placement Agent,
settle or compromise an claim, or permit a default or consent to the entry of
any judgment in respect thereof, unless such settlement, compromise or consent
(i) includes, as an unconditional term thereof, the giving by the claimant to
all or the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any Factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of an Indemnified
Party or any action or inaction of any Indemnified Party.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 12

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.

 

Neither termination nor completion or the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assignees, heirs and personal representatives.

 

Members FINRA & SIPC

590 Madison Ave. 34th Fl. New York, NY 10022

Phone 1 212 607 8150 http://forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent AgreementPage 13

 

Exhibit B

 

EXCLUDED INVESTORS

 

Friends and Family of Amir Heshmatpour included in the listing attached or
otherwise as provided by Amir Heshmatpour or AFH Holdings and Advisory to
Placement Agent
MusculoSkeletal Transplant Foundation

Orthofix, Inc.

Baxter, Inc.

John Booth

Michael Finnegan

Bruce Hazuka

 

 

  



 

[image_007.jpg]

 

September 22, 2014

 

Michael Schuler

Chief Executive Officer

Bone Biologics, Inc.
100 Rancho Road, Suite 7
Thousand Oaks, CA 91362

 

RE: Placement Agent Agreement for the Private Placement of Securities Revised as
of September 22, 2014

 

Dear Mr. Schuler:

 

This letter confirms our agreement that AFH Acquisition X, Inc., a company
incorporated in the State of California and Bone Biologics, Inc., a company
incorporated in California, with corporate headquarters at the address stated
above (together collectively with its affiliates and subsidiaries, the “Company”
or “Bone Bio”) has engaged Forefront Capital Markets, LLC, a Delaware limited
liability company, headquartered at 590 Madison Ave, 34th Fl, New York, NY 10022
(together with its affiliates and subsidiaries, “Forefront” or the “Placement
Agent”) to act as the Company’s exclusive Placement Agent in connection with the
proposed private placement offering in the amount of up to $10 million with a
15% overallotment option) (the “Offering”), at a pre-money valuation of the
Company currently contemplated to be approximately $60 million pre private
placement money. The Placement Agent shall be provided with a 15% over-allotment
option for the Offering. The terms of the Securities and the gross proceeds of
such Offerings will be substantially negotiated between the Placement Agent and
the Company with one or more accredited investors (described below).

 

Placement Agent acknowledges and agrees that closing of the Private Placement
Offering is contingent upon the consummation of a reverse merger or other
business combination (the “Business Combination”) with Bone Bio. and AFH
Acquisition X, Inc. have executed a non-binding letter of intent and cannot
provide any assurance that the Business Combination will be consummated. All
funds from subscribers to the Private Placement Offering shall be deposited with
a third-party escrow agent and distributed in accordance with the escrow
instructions.

 

Upon your acceptance of this engagement letter indicated by your signature
below, (the “Agreement”) this Agreement will confirm the terms of the engagement
between the Placement Agent and the Company.

 

1. Appointment.

 

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains the Placement Agent to act as the Company’s exclusive Placement Agent in
connection with the Offerings for a period of through December 31, 2014 for the
Private Placement Offering. The Placement Agent shall be entitled to appoint a
co-lead placement agent or book runner upon the mutual consent of the Company.
In the event that the Amount is raised within the raise period, the Initial
Exclusivity Period may be extended to 12 months at the discretion of the
Company. The Placement Agent shall be granted a right of first refusal in
accordance with Section 5 of this Agreement. As Placement Agent, Forefront will
advise and assist the Company in issuing the Securities to one or more
accredited investors, as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (“Investors”). The Company retains
the right to determine all of the terms and conditions of the Offerings and to
accept or reject any proposals submitted to it in its sole and absolute
discretion.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 2

 

(b) During the Term of this Agreement (as such term is hereinafter defined),
neither the Company nor any of its subsidiaries will, directly or indirectly,
solicit or otherwise encourage the submission of any proposal or offer
(“Investment Proposal”) from any person or entity relating to any issuance of
the Company’s or any of its subsidiaries’ Securities or participate in any
discussions regarding an Investment Proposal with the exception of exclusions
noted on Exhibit B. The term “Investment Proposal” shall not include any
commercial banking loans to the Company.

 

2. Information.

 

(a) The Company recognizes that, in completing its engagement hereunder, the
Placement Agent will be using and relying on publicly available information and
on data, material and other information furnished to Placement Agent by the
Company or their respective affiliates and agents. The Company will cooperate
with the Placement Agent and furnish, and cause to be furnished, to the
Placement Agent, any and all information and data concerning the Company, their
respective subsidiaries and the Offerings that the Placement Agent deems
appropriate, including, without limitation, the Company’s acquisition plans and
plans for raising capital or additional financing that is reasonably requested
by the Placement Agent (the “Information”), which may include a private
placement memorandum, if any (the “Private Placement Materials”). Any
Information and Private Placement Materials forwarded to prospective Investors
will be in a form acceptable to the Placement Agent and its counsel. The Company
represents and warrants that all Information and Private Placement Materials,
including, but not limited to, the Company’s financial statements, will be
complete and correct in all material respects and will not to the best of their
knowledge contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make such statements therein not misleading.

 

(b) It is further agreed that the Placement Agent will conduct a due diligence
investigation of the Company and the Company will reasonably cooperate with such
investigation as a condition of the Placement Agent’s obligations hereunder. The
Company recognizes and confirms that the Placement Agent: (i) will use and rely
primarily on the Information, the Private Placement Materials and information
available from generally recognized public sources in performing the services
contemplated by this letter without having independently verified the same; (ii)
is authorized as the Placement Agent to transmit to any prospective investors
information or a copy or copies of the Private Placement Materials, forms of
subscription documents and any other legal documentation supplied to the
Placement Agent for transmission to any prospective investors by or on behalf of
the Company or by any of the Company’s officers, representatives or agents, in
connection with the performance of the Placement Agent’s services hereunder or
any transaction contemplated hereby; (iii) does not assume responsibility for
the accuracy or completeness of the Information or the Private Placement
Materials and such other information, if any provided to the Investors; (iv)
will not make an appraisal of any assets of the Company; and (v) retains the
right to continue to perform due diligence of the Company, their respective
businesses, officers and directors during the term of the Agreement.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 3

 

(c) Until the date that is two years from the termination of this agreement, the
Placement Agent will keep all information obtained from the Company confidential
except information that: (i) is in the public domain as of the date hereof or
hereafter enters the public domain without a breach by the Placement Agent, (ii)
was known or became known by the Placement Agent prior to the Company’s
disclosure thereof to the Placement Agent, (iii) becomes known to the Placement
Agent from a source other than the Company, and other than by the breach of an
obligation of confidentiality owed to the Company, (iv) is disclosed by the
Company to a third party without restrictions on its disclosure, (v) is
independently developed by the Placement Agent or (vi) is required to be
disclosed by the Placement Agent or its officers, directors, employees, agents,
attorneys and to its other advisors and financial sources, pursuant to any order
of a court of competent jurisdiction, industry or regulatory authority or other
governmental body or as may otherwise be required by law.

 

(d) The Company recognizes that in order for the Placement Agent to perform
properly its obligations in a professional manner, the Company will keep the
Placement Agent informed of and, to the extent practicable, permit the Placement
Agent to participate in meetings and discussions between the Company and any
third party relating to the matters covered by the terms of the Placement
Agent’s engagement. If at any time during the course of the Placement Agent’s
engagement, the Company becomes aware of any material change in any of the
information previously furnished to the Placement Agent, it will promptly advise
the Placement Agent of such change.

 

3. Compensation. As compensation for the services rendered hereunder, the
Company agrees to the following:

 

(a) The Company agrees to pay the Placement Agent a cash fee payable upon each
closing of the Offerings (the “Placement Fee”) contemplated by this Agreement
(“Closing”) equal to 8.0% of the gross proceeds received by the Company at each
Closing.

 

(b) The Company shall deliver to the Placement Agent and/or its designees a
warrant to purchase shares of the Company’s common stock (the “Agent Warrant”)
equal to 8.0% of the Company’s common stock underlying the Securities issued in
the Offerings. Such Agent Warrant will be issued at each Closing and shall
provide, among other things, that the Agent Warrant shall: (i) be exercisable at
the price of the Securities (or the exercise price of the Securities) issued to
the Investors in the Offering, (ii) expire five (5) years from the date of
issuance, (iii) include customary registration rights, including the
registration rights provided to the Investors, (iv) contain provisions for
cashless exercise and (v) include such other terms that are normal and customary
for warrants of this type.

 

(c) Notwithstanding Sections 3(a) and (b), the Placement Agent shall only be
entitled to receive a Placement Fee of 4.0% and Agent Warrant of 4.0%
(collectively, the “Management Fee”) on the gross proceeds from investors
introduced to the Company by either AFH Holdings and Advisory, LLC, Bone Bio or
their respective officers and directors as set forth on Exhibit B hereto as may
be amended by the Company, Bone Bio or AFH from time to time or as provided to
Placement Agent directly by AFH Holdings and Advisory, LLC.

 

(d) The Company agrees to pay the Placement Agent a cash fee equal to 3.0% of
the gross proceeds received by the Company from any financing of non-convertible
debt securities without any other equity linked securities issued in such
offering (“Debt Placement Fee”) during the Initial Exclusivity Period and
applicable periods in accordance with Section 1 of the Agreement, provided,
however, that Placement Agent shall not be entitled to the Debt Placement Fee on
any amounts received by the Company directly from Amir Heshmatpour or any
Officer or member of the Board of Directors of the Company to include the
MusculoSkeletal Transplant Foundation.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 4

 

(e) The Company agrees to issue the Placement Agent and/or its designees a
warrant (the “Advisory Warrants”) to purchase shares of the Company’s common
stock (the “Common Stock”) equal to 2.0% of the Company’s post-merger and
financing fully diluted shares outstanding upon the Closing of $2.5 million of
investors on which the Placement Agent is eligible to receive compensation as
outlined in all of section 3 of this Agreement (the $1,000,000 investment from
Orthofix shall not be included in any calculation of $2.5 million). If $2.5
million is closed specifically with regards to section 3 (a) of this agreement
within 60 days from the filing date of the merger 8K than an additional 2.0% for
a total of 4% shall be granted to the Advisor.

 

(f) The Company will reimburse the Placement Agent in a timely manner, no later
than net 30 days after presentation of support for all expenses relating to the
Offerings, including, but not limited to, printing, road show, background
checks, travel and entertainment and other related expenses to the Offering as
well as the legal fees incurred by the Placement Agent in connection with the
Offering, provided, however, that (i) any single expense item in excess of $500
(other than legal expenses) and (ii) all expenses in excess of $1,000 in any one
month must be approved in advance by the Company, and provided further, that the
Company’s Placement Agent reimbursement obligation for legal expenses of the
Placement Agent shall not exceed $15,000 unless approved in advance by the
Company and shall be paid. Such reimbursements shall be made promptly (but in no
event more than 30 days after submission of those expenses to the Company) upon
submission by the Placement Agent.

 

(g) If the Company pays the Placement Agent via bank wire for any of the fees
and reimbursed expenses described in all of this Section 3 Compensation, then
all bank wiring fees will be incurred by the Company.

 

(h) Placement Agent agrees that in the event that the Business Combination is
not consummated, Placement Agent shall not be entitled to receive the Placement
Agent Fee, Agent Warrant, Advisory Warrant or any other compensation.

 

4. Term of Engagement.

 

(a) This Agreement will remain in effect until December 31, 2014 after which
either party shall have the right to terminate the Agreement on 30 days prior
written notice to the other party.The Placement Agent will continuously provide
the Company with a list of Investors who were introduced by the Placement Agent.
If within 12 months after the Termination Date, the Company completes any public
or private financing of any Securities (other than the exercise by any person or
entity of any options, warrants or other convertible securities other than the
warrants issued pursuant to this Agreement) with any of the Investors who the
Placement Agent introduced the Offerings as set forth on the list described
above, excluding investors introduced to the Company by Bone Bio or AFH as set
forth on Exhibit B hereto as may be amended by the Company or AFH from time to
time, the Company will pay to The Placement Agent upon the closing of such
financing the compensation set forth in all of Section 3 Compensation as a
“Source Fee”.

 

(b) Notwithstanding anything herein to the contrary, subject to the 12 months
limitation described in Section 4(a) above, the obligation to pay the
compensation and expenses described in Section 3, this Section 4, Sections 5, 7
and 9-18, and all of Exhibit A attached (the terms of which are incorporated by
reference hereto), will survive any termination or expiration of this Agreement.
The termination of this Agreement shall not affect the Company’s obligation to
pay fees to the extent provided for in Section 3 herein and shall not affect the
Company’s obligation to reimburse the expenses accruing prior to such
termination to the extent provided for herein.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 5

 

 

5. Right of Participation. In the event of Closing $2.5 million as defined in
3(e) of this Agreement within the Term defined in 4(a), the Placement Agent
shall be granted the right of first refusal to participate as as underwriter,
placement agent or mergers and acquisition advisor, as the case may be, in the
public or private offering by the Company or business combination of the Company
(or any of its subsidiaries) within the 12 months following the latest Closing
Date and with a minimum of 25% of the Securities placed and 25% of the
underwriting, management, advisory or placement agent fees, provided, however,
that the Placement Agent shall only be entitled to receive the Management Fee on
the gross proceeds received by the Company at each Closing from investors
introduced to the Company by either AFH Holdings and Advisory, LLC, Bone Bio or
their respective officers and directors as set forth on Exhibit B hereto as may
be amended by the Company, Bone Bio or AFH from time to time.

 

6. Certain Placement Procedures. The Company and the Placement Agent each
represents to the other that it has not taken and it will not take any action,
directly or indirectly, so as to cause the Offering to fail to be entitled to
rely upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Act”). In effecting the Offering, the
Company and the Placement Agent each agrees to comply in all material respects
with applicable provisions of the Act and any regulations thereunder and any
applicable state laws and requirements. The Company agrees that any
representations and warranties made by it to any Investor in the Offering shall
be deemed also to be made to the Placement Agent for its benefit. The Company
agrees that it shall cause any opinion of its counsel delivered to any Investors
in the Offering also to be addressed and delivered to the Placement Agent.

 

7. Indemnification. The Company agrees to indemnify the Placement Agent in
accordance with the indemnification and other provisions attached to the
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of the Agreement.

 

8. Other Activities. The Company acknowledges that The Placement Agent has been,
and may in the future be, engaged to provide services as an underwriter,
placement agent, finder, advisor and investment banker to other companies in the
industry in which the Company is involved. Subject to the confidentiality
provisions of The Placement Agent contained in Section 2 hereof, the Company
acknowledges and agrees that nothing contained in this Agreement shall limit or
restrict the right of The Placement Agent or of any member, manager, officer,
employee, agent or representative of The Placement Agent, to be a member,
manager, partner, officer, director, employee, agent or representative of,
investor in, or to engage in, any other business, whether or not of a similar
nature to the Company’s business, nor to limit or restrict the right of The
Placement Agent to render services of any kind to any other corporation, firm,
individual or association; provided that The Placement Agent and any of its
member, manager, officer, employee, agent or representative shall not use the
Information to the detriment of the Company.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement will be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York. The Company, Bone Bio
and The Placement Agent each (i) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted exclusively in
the New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (ii) waives any objection
to the venue of any such suit, action or proceeding, and the right to assert
that such forum is an inconvenient forum, and (iii) irrevocably consents to the
jurisdiction of the New York State Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding. Each of the Company, Bone Bio and The Placement
Agent further agrees to accept and acknowledge service of any and all process
that may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agree that service of process upon it
mailed by certified mail to its address shall be deemed in every respect
effective service of process in any such suit, action or proceeding. The parties
hereby expressly waive all rights to trial by jury in any suit, action or
proceeding arising under this Agreement.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 6

 

 

10. Securities Law Compliance. The Company, at its own expense, will use its
best efforts to obtain any registration or qualification required to sell any
Securities under the Blue Sky laws of any applicable State or U.S. Territory
jurisdictions as well as any foreign jurisdiction.

 

11. Representations and Warranties. The Company, Bone Bio and The Placement
Agent each respectively represent and warrant that: (a) it has full right, power
and authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms; and (c) the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) such party’s certificate of incorporation or
by-laws or (ii) any agreement to which such party is a party or by which any of
its property or assets is bound.

 

12. Parties; Assignment; Independent Contractor. This Agreement has been and is
made solely for the benefit of the Placement Agent, Bone Bio and the Company and
each of the persons, agents, employees, officers, directors and controlling
persons referred to in Exhibit A and their respective heirs, executors, personal
representatives, successors and assigns, and nothing contained in this Agreement
will confer any rights upon, nor will this Agreement be construed to create any
rights in, any person who is not party to such Agreement, other than as set
forth in this paragraph. The rights and obligations of either party under this
Agreement may not be assigned without the prior written consent of the other
party hereto and any other purported assignment will be null and void. The
Placement Agent has been retained under this Agreement as an independent
contractor, and it is understood and agreed that this Agreement does not create
a fiduciary relationship between The Placement Agent and the Company or their
respective Boards of Directors. The Placement Agent shall not be considered to
be the agent of the Company or Bone Bio for any purpose whatsoever and The
Placement Agent is not granted any right or authority to assume or create any
obligation or liability, express or implied, on the Company’s or Bone Bio’s
behalf, or to bind the Company or Bone Bio in any manner whatsoever.

 

13. Validity. In case any term of this Agreement will be held invalid, illegal
or unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

 

14. Counterparts. This Agreement may be executed in counterparts and each of
such counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 7

 

 

15. Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.

 

16. Notices. All notices will be in writing and will be effective when delivered
in person or by courier or sent registered mail and confirmed by the other party
by email or registered mail to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To Forefront:   David Wasitowski     Forefront Capital Markets, LLC     590
Madison Ave, 34th Floor     New York, NY 10022     Phone: 212-607-8150       To
Bone Biologics:   Michael Schuler     Chief Executive Officer     Bone
Biologics, Inc.     100 Rancho Road, Suite 7     Thousand Oaks, CA 91362    
Phone: 818-324-2742           With a copy to:     Ann Lawrence     DLA Piper LLP
US     550 South Hope Street     Los Angeles, CA 90071    
Ann.lawrence@dlapiper.com     Phone: 213-330-7755

 

17. Commercially Reasonable Best Efforts Engagement. The Company acknowledges
and agrees that the Placement Agent will use its “commercially reasonable best
efforts” in connection with the Offering and that this Agreement does not
constitute a commitment by the Placement Agent to purchase the Securities or
introduce the Company to Investors. The Placement Agent will in its sole
discretion determine the reasonableness of its efforts and is under no
obligation to perform at any level other than what it deems reasonable. It is
expressly understood and acknowledged that The Placement Agent’s engagement for
the Offering does not constitute any commitment, express or implied, on the part
of The Placement Agent or of any of its affiliates to purchase or place the
Company’s securities or to provide any type of financing.

 

18. Press Announcements. The Company agrees that the Placement Agent shall have
the right at its own expense to place information and advertisements describing
The Placement Agent’s services to the Company hereunder in the Placement Agent’s
various marketing materials and website as well as financial trade publications
and/ or newspapers and journals, provided that Placement Agent shall submit a
copy of any such advertisement to the Company for approval, such approval not to
be unreasonably withheld, conditioned or delayed.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 8

 

If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and return it to us.
We look forward to working with you and your management team.

 

  Very truly yours,       Forefront Capital Markets, LLC         By: /s/ Francis
J. Argenziano     Francis J. Argenziano     Senior Managing Director            
  By: /s/ David Wasitowski     David Wasitowski     President & CFO

 

Agreed to and accepted to as of the date first appearing above:

 

Bone Biologics, Inc.

 

By: /s/ Michael Schuler     Michael Schuler     Chief Executive Officer  

 

[Signature Page to the Agreement; Exhibit A – Indemnification Provisions and
Exhibit B – Excluded Investors follows]

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 9

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless the Placement Agent and each
of the other Indemnified Parties (as hereinafter defined) from and against any
and all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursuing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with, the
Placement Agent’s acting for the Company, including, without limitation, any act
or omission by the Placement Agent in connection with its acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and Placement Agent to which these indemnification provisions are
attached and form a part, any breach by the Company of any representation,
warranty, covenant or agreement contained in the Agreement (or in any
instrument, document or agreement relating thereto, including any agency
agreement), or the enforcement by Placement Agent of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or reckless or willful misconduct of the Indemnified Party
seeking indemnification hereunder. The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with the engagement of
Placement Agent by the Company or for any other reason, except to the extent
that any such liability is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Party’s gross negligence or reckless or willful
misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness (within 7 business days); provided, however,
that any failure by an Indemnified Party to notify the Company shall not relieve
the Company from its obligations hereunder. An Indemnified Party shall have the
right to retain counsel of its own choice to represent it, and the fees,
expenses and disbursements of such counsel for the Indemnified parties shall be
borne by the Company. Any such counsel shall, to the extent consistent with its
professional responsibilities, cooperate with the Company and any counsel
designated by the Company. The Company shall be liable for any settlement of any
claim against any Indemnified Party made with the Company’s written consent. The
Company shall not, without the prior written consent of the Placement Agent,
settle or compromise any claim, or permit a default or consent to the entry of
any judgment in respect thereof, unless such settlement, compromise or consent
(i) includes, as an unconditional term thereof, the giving by the claimant to
all of the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 10

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assignees, heirs and personal representatives.

 

Members FINRA & SIPC

590 Madison Ave, 34th Fl, New York, NY 10022

Phone +1 212.607.8150 * http://www.forefrontcapitalmarkets.com

 

 

Bone Biologics, Inc.
Placement Agent Agreement AmendmentPage 11

 

Exhibit B

 

EXCLUDED INVESTORS

 

Friends and Family of Amir Heshmatpour included in the listing attached or
otherwise as provided by Amir Heshmatpour or AFH Holdings and Advisory to
Placement Agent

MusculoSkeletal Transplant Foundation

Orthofix, Inc.

Baxter, Inc.

John Booth

Michael Finnegan

Bruce Hazuka

 

 

  







